Citation Nr: 0411493	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision that denied service 
connection for diabetes mellitus.  The veteran testified at a 
videoconference hearing before the Board in September 2003.  


FINDINGS OF FACT

The veteran's diabetes mellitus began many years after his 
active service and was not caused by any incident of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the U.S. Marine Corps 
from November 1976 to December 1977.  His service medical 
records are negative for diabetes.  In connection with a July 
1977 medical board for unrelated health problems, it was 
noted that his complete blood count (CBC) and urinalysis were 
within normal limits.  

VA medical records from 1978 and 1979 are negative for 
diabetes.  On a VA general medical examination in January 
1978, there were no complaints or findings of diabetes, and a 
routine urinalyis was negative for glucose.

A private podiatrist, who treated the veteran for a left foot 
deformity, wrote in September 1989 that he had first treated 
the veteran in December 1988.  He noted that the veteran had 
a history of being diagnosed with diabetes about one year 
prior to the initial left foot treatment.

VA medical records from 1994 and 1995 indicate that the 
veteran was being treated for multiple problems including 
peripheral neuropathy.  On VA examination in November 1995, 
it was reported that he had had diabetes for 3 years.  

VA medical records from 1996 to 1998 show treatment for 
diabetes and diabetic peripheral neuropathy.  Several clinic 
notes report a history of diabetes since 1989.  

Later VA and private medical records from 1999 to 2003 show 
treatment for various conditions, including diabetes 
mellitus.  The earlier of these records describe a 9-to 11-
year history of diabetes.  

In January 2002, the veteran claimed service connection for 
diabetes.

In August 2003, the veteran submitted a copy of part of a VA 
EMG report from his claims folder that diagnosed 
sensory/motor polyneuropathy.  The veteran suggested this 
showed diabetes shortly after service.  The VA medical form 
bears printed information showing "VAF 10-46 (629) AUG 
1979," but this only indicates the form number and the 
edition of the form (i.e., the August 1979 version of the 
form).  The full completed report of this VA EMG study was 
already present in the claims folder, and indicates that the 
veteran's testing took place in May 1994, and results of that 
study were then entered on the August 1979 version of the 
form.

At a September 2003 videoconference hearing before the Board, 
the veteran said that he was diagnosed with polyneuropathy of 
the lower extremities in 1979 and with diabetes in 1987.  He 
said that the numbness and tingling in his legs started 
within one year to a year and a half after service.  He 
stated that the Department of the Navy tried to contact him 
several times in the months after service to discuss elevated 
blood sugar levels.  

The veteran submitted a September 2003 letter from his 
mother.  She said that in the early months of 1978 she 
received phone calls from someone with Department of the Navy 
who was concerned over findings of sugar in the veteran's 
blood.  She said she believed the problem started during his 
service.

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the Board hearing, the VA has 
informed the veteran of the evidence necessary to 
substantiate his claim for service connection for diabetes 
mellitis, including what he must submit and what the VA will 
obtain.  Identified relevant medical records have been 
obtained.  An additional VA examination is not necessary to 
decide the claim.  The Board finds that the notice and duty 
to assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including diabetes mellitus, which are 
manifest to a compensable degree within the year after active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The evidence shows the veteran had active duty in the Marine 
Corps from November 1976 to December 1977, and service 
medical records from this time are negative for diabetes.  He 
did not have Vietnam service, and thus the lifetime 
presumption of service connection for diabetes based on 
herbicide exposure does not apply in this case.  See 
38 U.S.C.A. § 1116.  There is no evidence of diabetes within 
the year after the veteran's December 1977 release from 
active duty, and thus the one year presumption of service 
connection for diabetes does not apply.

Post-service medical records for years after service are 
negative for complaints or findings of diabetes.  The medical 
evidence shows that the veteran was first diagnosed with 
diabetes mellitus in the late 1980s, about 10 years after 
service.  

In August 2003, the veteran submitted a copy of a portion of 
a VA EMG report that he suggested was prepared in 1979.  
However, the submitted document is actually a partial copy of 
a VA EMG report that was prepared in May 1994.  The report 
form includes a notation "VAF 10-46 (629) AUG 1979," but 
this only represents the edition of the printed VA form; the 
actual EMG testing did not take place until May 1994, many 
years after service.  

The veteran also submitted a September 2003 statement from 
his mother who said she recalled that someone from the 
service department called in early 1978 because of concern 
over sugar found in the veteran's blood.  This lay 
recollection of remote events is not considered reliable, and 
is contradicted by medical records which are negative for 
diabetes during the time of service and for years thereafter.  

The weight of the credible evidence demonstrates that 
diabetes mellitus began many years after service and was not 
caused by any incident of service.  The condition was not 
incurred in or aggravated by active service.  As the 
preponderance of the evidence is against the claim for 
service connection for diabetes, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



